 Case 1:20-cv-00690-MN Document 17 Filed 08/12/20 Page 1 of 2 PageID #: 806




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 CAO LIGHTING, INC.,                         )
                                             )
                Plaintiff,                   )
                                             )
   v.                                        ) C.A. No. 20-690-MN
                                             )
 OSRAM SYLVANIA, INC. and                    )
 LEDVANCE LLC,                               )
                                             )
                Defendants.                  )


  OSRAM SYLVANIA INC.’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant OSRAM

SYLVANIA Inc. hereby states the following:

        OSRAM SYLVANIA Inc. is a wholly owned subsidiary of OSRAM GmbH. OSRAM

GmbH is a partially owned subsidiary of OSRAM BeteiligungenGmbH, which in turn is a wholly

owned subsidiary of OSRAM Licht AG, a publicly traded company. The remaining shares of

OSRAM GmbH are owned by OSRAM Licht AG directly. ams AG, a publicly traded company,

owns more than 10% of the shares of OSRAM Licht AG. No other publicly traded company owns

more than 10% of OSRAM SYLVANIA Inc.’s stock.
Case 1:20-cv-00690-MN Document 17 Filed 08/12/20 Page 2 of 2 PageID #: 807




                                          /s/ Karen E. Keller
OF COUNSEL:                               Karen E. Keller (No. 4489)
Mark A. Hannemann                         Andrew E. Russell (No. 5382)
Patrick R. Colsher                        Nathan Hoeschen (No. 6232)
Ahmed E. ElDessouki                       SHAW KELLER LLP
Daniel M. Chozick                         I.M. Pei Building
SHEARMAN & STERLING LLP                   1105 North Market Street, 12th Floor
599 Lexington Avenue                      Wilmington, DE 19801
New York, NY 10022                        (302) 298-0700
(212) 848-4000                            kkeller@shawkeller.com
mark.hannemann@shearman.com               arussell@shawkeller.com
patrick.colsher@shearman.com              nhoeschen@shawkeller.com
ahmed.eldessouki@shearman.com
daniel.chozick@shearman.com               Counsel for Defendant OSRAM
                                          SYLVANIA Inc.
Dated: August 12, 2020




                                    2
